                                Case 8:20-bk-03608-CPM                   Doc 1        Filed 05/06/20           Page 1 of 16


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CFRA Holdings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA CFRA Restaurant Holdings, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1340 Hamlet Avenue
                                  Clearwater, FL 33756
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Pinellas                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 8:20-bk-03608-CPM                         Doc 1      Filed 05/06/20            Page 2 of 16
Debtor    CFRA Holdings, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5511

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                               Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                               Case 8:20-bk-03608-CPM                     Doc 1        Filed 05/06/20             Page 3 of 16
Debtor   CFRA Holdings, LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                  No
    real property or personal     Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                             It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                             It needs to be physically secured or protected from the weather.
                                             It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                             Other
                                            Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                             No
                                             Yes. Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .       Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of           1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                     5001-10,000                               50,001-100,000
                                  50-99
                                  100-199                                        10,001-25,000                             More than100,000
                                  200-999

15. Estimated Assets              $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                  $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                  $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities         $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                  $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                  $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                             Case 8:20-bk-03608-CPM                       Doc 1         Filed 05/06/20             Page 4 of 16
Debtor    CFRA Holdings, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 6, 2020
                                                  MM / DD / YYYY


                             X   /s/ J. Tim Pruban                                                        J. Tim Pruban
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Carmen Contreras-Martinez                                             Date May 6, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Carmen Contreras-Martinez
                                 Printed name

                                 Saul Ewing Arnstein & Lehr LLP
                                 Firm name

                                 701 Brickell Avenue
                                 17th Floor
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (305) 428-4528                Email address      carmen.contreras-martinez@saul.com

                                 093475 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                              Case 8:20-bk-03608-CPM                   Doc 1       Filed 05/06/20           Page 5 of 16
Debtor     CFRA Holdings, LLC                                                               Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                   Chapter      11
                                                                                                                      Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     CFRA Tri-Cities, LLC                                                    Relationship to you               Affiliate
District   Middle District of Florida                 When                         Case number, if known
Debtor     CFRA, LLC                                                               Relationship to you               Affiliate
District   Middle District of Florida                 When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 5
Case 8:20-bk-03608-CPM   Doc 1   Filed 05/06/20   Page 6 of 16
Case 8:20-bk-03608-CPM   Doc 1   Filed 05/06/20   Page 7 of 16
Case 8:20-bk-03608-CPM   Doc 1   Filed 05/06/20   Page 8 of 16
              Case 8:20-bk-03608-CPM     Doc 1    Filed 05/06/20     Page 9 of 16




                                CFRA HOLDINGS, LLC

                          WRITTEN CONSENT OF ASSIGNEE

        The undersigned, being the duly appointed assignee (the “Assignee”) of CFRA
Holdings, LLC, a Delaware limited liability company (the “Company”), in accordance
with and pursuant to the Delaware Limited Liability Company Act and the Limited
Liability Company Agreement of the Company, and without formality of convening a
meeting, consents to the adoption of the following resolutions:

       WHEREAS, the Company previously executed an Assignment for the Benefit of
Creditors between the Company and the Assignee on April 22, 2020; and

        WHEREAS, the Assignee of the Company has reviewed the financial records of
the Company, has considered the business and financial condition of the Company, and is
aware of the assets, liabilities, potential liabilities and liquidity of the Company; and has
had the opportunity to consult with the management and advisors of the Company and
fully considered all of the strategic alternatives available to the Company; and

         WHEREAS, as a result of the Company’s current financial situation, it appears
that it may be necessary for the Assignee to file for reorganization of the Company under
chapter 11 (the “Bankruptcy”) of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Middle District of Florida (the
“Bankruptcy Court”).

AUTHORIZATION TO FILE VOLUNTARY PETITION UNDER CHAPTER 11

       IT IS THEREFORE, RESOLVED, that the Assignee has determined in its
judgment that it may be desirable and in the best interests of the Company, its creditors
and other interested parties to commence the Bankruptcy; and

        FURTHER RESOLVED, that the Assignee and Chief Restructuring Officer of
the Company, together with any other person or persons hereafter designated in writing
by the Assignee (each individually an “Authorized Officer” and collectively the
“Authorized Officers”), alone or with one or more other Authorized Officers be, and
hereby are, authorized and empowered to execute and file on behalf of the Company all
petitions, schedules, lists, motions, applications, pleadings and other papers or documents
as necessary to commence the Bankruptcy, and to take any and all further acts and deeds
that they deem necessary, proper and desirable in connection with the Bankruptcy, with a
view to the successful prosecution of such case; and

       FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and empowered to, in the name and on behalf of the Company, to
negotiate, make, execute and deliver, either jointly or severally, any and all debtor-in-
possession loan documents, and any and all amendments, supplements, modifications,



36921184.1
36921184.2 05/06/2020
            Case 8:20-bk-03608-CPM      Doc 1     Filed 05/06/20     Page 10 of 16




extensions, renewals, replacements, agreements, documents and instruments relating to
the foregoing, subject to any requisite Bankruptcy Court approval; and

       FURTHER RESOLVED, that the law firm of Saul Ewing Arnstein & Lehr LLP,
and such other law firms as may be employed by an Authorized Officer, are hereby
engaged as general bankruptcy counsel for the Company under general retainer in the
Bankruptcy, subject to any requisite Bankruptcy Court approval; and

        FURTHER RESOLVED, that, pursuant to the terms of various agreements with
Focus Management Group USA Inc., the Assignee, J. Tim Pruban shall hereinafter be
regarded and treated in all respects as Chief Restructuring Officer of the Company,
subject to any requisite Bankruptcy Court approval; and

       FURTHER RESOLVED, that the firm of Trinity Capital, a division of Citizens
Capital Markets, Inc., is hereby engaged as investment banker for the Company in the
Bankruptcy, subject to any requisite Bankruptcy Court approval; and

         FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and empowered, in the name and on behalf of the Company, to
retain or continue to employ such other professionals as they deem necessary, proper or
desirable during the course of the Bankruptcy, subject to any requisite Bankruptcy Court
approval.

RATIFICATION OF ALL PRIOR AND FUTURE ACTIONS

       IT IS THEREFORE, RESOLVED, that in addition to the specific
authorizations heretofore conferred upon the Authorized Officers, each of the Authorized
Officers or their designees shall be, and each of them, acting alone, hereby is, authorized
and empowered, in the name of, and on behalf of, the Company, to take or cause to be
taken any and all such further actions, to execute and deliver any and all such
agreements, certificates, instruments, and other documents and to pay all expenses,
including filing fees, in each case as in such officer or officers’ judgment shall be
necessary or desirable to fully carry out the intent and accomplish the purposes of the
foregoing resolutions; and

        FURTHER RESOLVED, that all acts, actions and transactions relating to the
matters contemplated by the foregoing resolutions done in the name of and on behalf of
the Company, which acts would have been approved by the foregoing resolutions except
that such acts were taken before these resolutions were certified, are hereby in all respects
ratified and approved; and

      FURTHER RESOLVED, that these resolutions shall be filed with the records of
the Company.




36921184.1
36921184.2 05/06/2020
Case 8:20-bk-03608-CPM   Doc 1   Filed 05/06/20   Page 11 of 16
                                   Case 8:20-bk-03608-CPM                          Doc 1         Filed 05/06/20                Page 12 of 16


 Fill in this information to identify the case:
 Debtor name CFRA Holdings, LLC et al.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                               Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 6851 Lennox, LLC /                                              Trade                                                                                                    $20,120.63
 Moss Grou
 6345 Balboa Blvd
 Suite 310
 Attn: Richard Moss
 Encino, CA 91316
 Beltram Edge Tool                                               Trade                                                                                                    $33,234.62
 Supply Inc
 6800 North Florida
 Avenue
 Tampa, FL 33604
 Broadway Lights                                                 Trade                                                                                                    $37,207.59
 LLC
 1085 Thousand
 Oaks Blvd.
 Greenville, SC 29607
 Casual Dining                                                   Trade                                                                                                    $24,075.52
 Smyrna, LLC
 c/o Richard Nasano
 26 Knights Court
 Saddle River, NJ
 07458
 Cigar City                                                      Trade                                                                                                    $73,750.60
 Marketing, LLC
 1228 E. 7th Avenue
 Suite 200
 Tampa, FL 33605
 David Nakahara                                                  Trade                                                                                                    $19,400.16
 415 Oneida Ct.
 Danville, CA 94526
 DDR Cotswold LP                                                 Trade                                                                                                    $21,134.15
 160 Mine Lake Ct.
 Suite 200
 Raleigh, NC 27615




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:20-bk-03608-CPM                          Doc 1         Filed 05/06/20                Page 13 of 16



 Debtor    CFRA Holdings, LLC et al.                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Etheridge Roofing,                                              Trade                                                                                                    $79,966.30
 Inc.
 1211 Tarboro Street
 SW
 Wilson, NC 27893
 HPI Direct, Inc.                                                Trade                                                                                                    $27,159.03
 785 Goodard Court
 Alpharetta, GA
 30005
 IHOP Franchise                                                  Trade                                                                                                undetermined
 Company, LLC
 450 North Brand
 Boulevard
 7th Floor
 Glendale, CA 91203
 Interface Security                                              Trade                                                                                                    $41,537.51
 Sys. LLC
 8339 Solutions
 Center
 Chicago, IL 60677
 MSPark                                                          Trade                                                                                                    $18,457.98
 5901 HWY 52E
 Helena, AL 35080
 Performance Food                                                Trade                                                                                                    $27,477.61
 Group
 7420 Ranco Rd.
 Henrico, VA 23228
 Performance Food                                                Trade                                                                                                    $35,762.22
 Group
 7420 Ranco Rd.
 Henrico, VA 23228
 Performance                                                     Trade                                                                                                  $628,229.65
 Foodservice
 12500 West Creek
 Parkway
 Henrico, VA 23238
 Putnam Mechanical                                               Trade                                                                                                    $90,250.00
 131 Crosslake Park
 Dr.
 #202
 Mooresville, NC
 28117
 Rosnet Technology                                               Trade                                                                                                    $22,200.00
 8500 NW River Park
 Dr.
 Kansas City, MO
 64152
 Smartvision                                                     Trade                                                                                                  $147,575.00
 Construction, LL
 1155 East Isle of
 Palms Ave.
 Myrtle Beach, SC
 29579

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 8:20-bk-03608-CPM                          Doc 1         Filed 05/06/20                Page 14 of 16



 Debtor    CFRA Holdings, LLC et al.                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Trane Technologies                                              Trade                                                                                                    $24,732.69
 800-E Beaty Street
 Davidson, NC 28036
 Valassis Direct Mail,                                           Trade                                                                                                    $48,701.25
 Inc.
 90469 Collection
 Center Driv
 Chicago, IL 60693




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                              Case 8:20-bk-03608-CPM                        Doc 1     Filed 05/06/20      Page 15 of 16




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      CFRA Holdings, LLC                                                                            Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CFRA Holdings, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Prometheus Franchise Restaur




 None [Check if applicable]




 May 6, 2020                                                         /s/ Carmen Contreras-Martinez
 Date                                                                Carmen Contreras-Martinez
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for CFRA Holdings, LLC
                                                                     Saul Ewing Arnstein & Lehr LLP
                                                                     701 Brickell Avenue
                                                                     17th Floor
                                                                     Miami, FL 33131
                                                                     (305) 428-4528 Fax:(305) 374-4744
                                                                     carmen.contreras-martinez@saul.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                              Case 8:20-bk-03608-CPM                              Doc 1        Filed 05/06/20           Page 16 of 16




 Fill in this information to identify the case:

 Debtor name         CFRA Holdings, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration               Corporate Ownership Statement (Rule 7007.1)

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 6, 2020                             X /s/ J. Tim Pruban
                                                                       Signature of individual signing on behalf of debtor

                                                                       J. Tim Pruban
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
